DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/23/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,217,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 and 15, especially a first layer covering the upper face and the side face of the stack. The closest prior art references of record are Kosakai et al. U.S. Patent Application 2018/0108555 (hereinafter “Kosakai”), Chi et al. International Patent Document WO 2011021824 A2 (hereinafter “Chi”), Watanabe Japanese Patent Document JP H07-335732 A (hereinafter “Watanabe”), Moriya et al. U.S. Patent Application 2016/0036355 (hereinafter “Moriya”), and Muto et al. U.S. Patent Application 2004/0168640 (hereinafter “Muto”). Regarding claim 1, Kosakai teaches a substrate support (i.e. electrostatic chuck device 1F)(fig.6) comprising: a base (i.e. base 3)(fig.6); and an electrostatic chuck (i.e. electrostatic chuck section 2)(fig.6) disposed on the base (implicit), the electrostatic chuck including: a stack (i.e. adhesive layer 8, electrode 13, and insulating layer 14)(fig.6) disposed on the base (implicit), the stack having an upper face (implicit) and a side face (implicit), the stack including a first insulation layer (i.e. adhesive layer 8)(fig.6), a second insulation layer (i.e. insulating layer 14)(fig.6), and an electrode layer (i.e. electrode 13)(fig.6) disposed between the first insulation layer and the second insulation layer (implicit), the electrode layer being covered by one or both of the first insulation layer and the second insulation layer (implicit); a first cover layer (refer to [0055])(adhesive layer not shown) covering the upper face of the stack (implicit); and a second cover layer (i.e. placing plate 11)(fig.6) covering the first cover layer (implicit), the second cover layer comprising ceramic material (refer to [0047]), however Kosakai does not teach the first cover layer covering the side face of the stack. Chi (figure 1), Watanabe (fig.2), Moriya ([0088] and [0089]), and Muto (fig.1A) teach similar devices, however they do not teach the first cover layer covering the side face of the stack. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate support of Kosakai, Chi, Watanabe, Moriya, and/or Muto to arrive at the claimed invention. Claims 2-14 are allowed based on their dependency on claim 1. Claim 15 is allowed mutatis mutandis the reasons for claim 1 above. Claims 16 and 17 are allowed based on their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839